Title: To George Washington from Colonel Malmedy, 14 May 1777
From: Malmedy, François Lellorquis de
To: Washington, George



sir
Head quarters [Morristown] 14 April [May] 1777

it Beeing more Easy to me, to Write, than to speaek English, permit me to give your Excellency a relation in Writing of my journey to philadelphia.
I am flattered, With the Esteem With Which the Congress has honored me; the Board of War seemed un Easy at my situation; But after

the intimation, I have received by mister Hamilton, of your Excellency opinion, concerning my promotion, I plainly insinuated to those gentlemen, that, I aimed at serving at the camp, in any station not Derogatory, to that Which I had Enjoyed; But for the moment, I required only the rank of colonel, Which Was granted to me, With these assurances.
I Do not Know Whether [I] Deceive my self, or not? in thinking, that, my rank of colonel, in the army, Will not Derogate to my rank of Brigadier general in the state of rhodeisland (I was obliged to obtain him, in the continental army.) the promotion is the reward of service and a mark of Esteem; and When an officer, has been honored of them, and has done his Duty, he Cannot Cease Beeing what he Was; the officer’s rank, ought to be regulated by his conduct, that is the spring of Emulation, and the rule of Equity.
I beg your Excellency Will receive those observations in a favourable Light, and attribute them, to the sensibility of my sentiments. I should not be happy, if I [were] Deprived of that hope.
the board of War, has assured me, that the Congress has Desidered, you would Employ me in a usefull manner, therefore I wait upon your Excellency to receive his Commands. I am sir very respectfully your very most obedient humble servant

malmedy

